department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr legend institution a institution b individuald amount m date m daten - date p date r ira x ira y account z dear this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date supplemented the request page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested -_--years old and maintained ira x with institution a you assert that your failure you are to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to errors committed by your financial advisor which resulted in amount m being place in a non-ira account where it still remains on date p you requested a distribution of amount m from ira x with the intent of rolling amount m into ira y a rollover ira that you had previously established with institution b you received amount m approximately 10-days later and on date n you wrote a check for amount m which you intended to deposit into ira y individual d your financial advisor sent your check to institution b however individual d in an affidavit dated date r and other documentation submitted by him indicated that amount m was erroneously deposited in account z anon-ira account and such error occurred through no fault of your own you were unable to determine the error until after the 60-day rollover period had expired due in part to the fact that you are legally blind based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to amount d contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any page e0u72z7u2e time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial _ rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 - sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement waiver under sec_408 of the code only distributions that occurred after date are re eligible for the revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented and the documentation submitted by you demonstrate that your financial advisor erred by requesting that institution a deposit amount m in account z anon-ira therefore pursuant to sec_408 d of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x you are granted a period of days from the issuance of this ruling letter to contribute amount m less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount m will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code the required_minimum_distribution no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t sincerely yours ances v sloan employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
